DAVID A. NELSON, Circuit Judge,
concurring in part and dissenting in part.
I agree that the plaintiffs assignments of error are not well taken. My reason for thinking so, however, is that I believe that the trial court ought to have granted the defendant’s motion for judgment as a matter of law. I must therefore dissent from the affirmance of the judgment in favor of the plaintiff.
The parties agree that the plaintiff made out a prima facie case of age-based discrimination and that the defendant met its burden of articulating a nondiscriminatory reason for its employment action. The presumption of improper discrimination thus evaporated, and the plaintiff was left with the burden of proving “that the legitimate reasons offered by the defendant were ... a pretext for discrimination.” Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 143, 120 S.Ct. 2097, 147 L.Ed.2d 105 (2000).
Our cases are clear that a “jury may not reject an employer’s explanation ... unless there is a sufficient basis in the evidence for doing so.” Manzer v. Diamond Shamrock Chemicals Co., 29 F.3d 1078, 1083 (6th Cir.1994)(emphasis deleted). The requisite proof may come in any of three forms: (1) evidence that the employer’s reasons had no basis in fact, (2) evidence that the employer’s reasons did not actually motivate the failure to hire, or (3) evidence that the proffered reasons were insufficient to justify the failure to hire. Id. at 1084. If there is no legally sufficient basis for a reasonable jury to reject the employer’s explanation on one of these three grounds, the court should render judgment as a matter of law for the defendant. See Christian v. Wal-Mart Stores, Inc., 252 F.3d 862, 867 (6th Cir.2001).
The defendant here contends that difficulties in working with the manufacturing side of the business rendered the plaintiff ill-suited for the job he sought. In this connection the defendant points to evidence that includes a performance review dated July 21, 1995, in which the plaintiff was advised to “[g]ain a better understanding of manufacturing processes and issues” and was criticized for his relationship with “internal customers”—something the plaintiff took as a reference to “exclusively manufacturing” customers.
To demonstrate that the defendant’s stated reason had “no basis in fact,” the plaintiff would have had to come up with *397probative evidence that management in fact considered his relationship with the manufacturing area to be unproblematic. See Gray v. Toshiba America Consumer Prods., Inc., 263 F.3d 595, 600 (6th Cir.2001)(“The first type of rebuttal ... consists of evidence that the reasons given by the employer simply did not happen”). The record, as I read it, contains no such evidence.
The plaintiff admitted believing that a disagreement between himself and the vice-president of manufacturing led to his initial lay-off. He further conceded that he was “not so popular” with the manufacturing group, adding that “any type of audit manager is not necessarily popular with the operations people all the time.” And although the plaintiff did have his final performance review (completed less than two weeks before he was laid off) upgraded one rating level, the criticism of his relationship with the manufacturing group remained unchanged. The plaintiff even testified to his belief that this criticism was “based on [a] perceived lack of enthusiasm ... among manufacturing management.” Although the plaintiff challenged the validity of his superiors’ negative view of his working relationship with the manufacturing group, he never attempted to disprove its existence. There was thus no showing of pretext under the first branch of Manzer’s tripartite taxonomy.
Neither, in my view, could the plaintiff properly claim to have made a prima facie showing that the defendant’s proffered reason was not a sufficient ground for declining to hire him. The plaintiff admitted on cross-examination that “manufacturing was the primary focus” of the job for which he applied. Other testimony indicated that the position (or an earlier version of it) had a strong “reporting relationship” to manufacturing, that it involved “working out on the factory floor with press operators,” and that “most all of [the job’s] objectives were based around manufacturing performances.” The sufficiency of the stated ground for not hiring the plaintiff would be obvious, therefore, absent proof that the person who was hired had the same negative baggage as the plaintiff and was thus “similarly situated.” See Manzer, 29 F.3d at 1084 (evidence that the stated reason for an adverse action was insufficient to justify it usually consists of evidence that similarly situated younger persons were treated better than the plaintiff).
It is the sufficiency of the stated justification—the third category identified in Manzer—to which the plaintiff’s evidence concerning his qualifications is relevant. The district court relied heavily on the fact that the plaintiff met the defendant’s published fist of job criteria, while the person hired in his stead did not. But the plaintiff could not prove pretext on this basis without showing that he and the person who beat him out were similarly situated. No such showing was made. The person chosen for the job had experience in a production environment while working for Hughes Aircraft, designing and building test equipment for missile radars. He also held a master’s degree in engineering. The plaintiff had no comparable manufacturing-related credentials.
It is true that the plaintiff had qualifications his competitor lacked. These qualifications were deemed important when the job description was published, and perhaps it was a mistake for the defendant to waive them. In my view, however, this was clearly the defendant’s prerogative. When it comes to weighing job qualifications, “it is inappropriate for the judiciary to substitute its judgment for that of management.” Smith v. Leggett Wire Co., 220 F.3d 752, 763 (6th Cir.2000). *398There is not a shred of real evidence in this case that the plaintiff was passed over because of his age. Accordingly, and because I do not believe that it was within the province of the jury to substitute its business judgment for that of management, I would remand this case with instructions to enter judgment in favor of the defendant.